Citation Nr: 1612854	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-49 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the RO located in Atlanta, Georgia. 

This case was previously before the Board in August 2014 when it was remanded for further development.

As noted in the prior remand, the Veteran informally raised the additional claim of entitlement to service connection for depression as secondary to claimed tinnitus in his July 2009 Notice of Disagreement (NOD).  The Board must note that the claims file does not reflect that this issue has been addressed by the Agency of Original Jurisdiction (AOJ); thus, it is once again referred to the AOJ for initial consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2009 substantive appeal, the appellant requested a hearing before the Board at a local VA office (Travel Board).  The appellant was scheduled for a Travel Board hearing at the Atlanta RO on October 9, 2013.  Notice of the hearing was mailed to the appellant on September 9, 2013.  On October 3, 2013, the VA notified the Veteran that the scheduled Travel Board hearing was cancelled due to the shutdown of the government.  The appellant was scheduled for a Travel Board hearing at the Atlanta RO on February 12, 2014.  Notice of the hearing was mailed to the appellant on January 2, 2014.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates the hearing was postponed due to bad weather.  On April 3, 2014, the Veteran's representative requested a videoconference hearing instead of a Travel Board hearing.  The appellant was scheduled for a videoconference hearing at the Atlanta RO on July 23, 2014.  Notice of the hearing was mailed to the appellant on June 18, 2014.  The letter noted that the Veteran may submit in writing a request to reschedule the hearing up to two weeks before the scheduled hearing date.  If good cause is shown, the hearing will be rescheduled for the next available date.  If the Veteran does not show good cause, the RO will promptly notify the Veteran that he still has an opportunity to appear at the scheduled hearing.  In a letter received July 2, 2014, the Veteran requested to reschedule his hearing due to back surgery.  Review of the claims file indicates that the RO never notified the Veteran regarding their decision on his request to reschedule the hearing.  A review of VACOLS indicates the Veteran was noted as failing to appear for his videoconference hearing.

As noted, this case was previously before the Board on August 2014, at which time it was remanded for additional development.  At that time, the Board noted that the Veteran did not appear at the scheduled Board videoconference hearing in July 2014 and had not requested a new hearing.  In a letter, received September 26, 2014, the Veteran stated that he had sent a letter requesting a new hearing date for medical reasons.  The Veteran enclosed a copy of the July 2, 2014 letter.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the Veteran's requests to reschedule the hearing was received on July 2, 2014, which is more than two weeks prior to the scheduled hearing; and the RO never notified the Veteran that he was still required to appear at the scheduled videoconference hearing, the Board finds good cause to remand this case to schedule a Board videoconference hearing.  38 C.F.R. § 20.704(c).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a videoconference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims file.

2.  Thereafter, appropriate appellate procedures should be followed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




